Weight, C. J".
Three errors are assigned. First.- That Goodrich could not make the agreement attached to the petition, so as to place the defendant in court; and that his appearance under it, could not give the court jurisdiction of the defendant’s person. If Goodrich was, in fact, the attorney of defendant, and had been employed and retained by him, in relation to this particular case, he could make the agreement. An attorney may be employed in contemplation of a suit to be brought, and when thus employed, his client would be bound by his stipulation in relation to the same, to the same extent as if he had stipulated after the suit was instituted. On appeal, after the attorney making the stipulation has appeared to the action —after the court below, by rendering the judgment, has recognized his power to thus appear — and after the defendant himself, by praying a portion of the judgment and entering into a written agreement for the delivery of property to satisfy the execution, has recognized the right of the attorney to appear for hipi, wre are not prepared to say that he can object to the regularity of the proceedings in this respect. Prima facie, he is concluded by the agreement. If the attorney did not have the power, or the right to make the agreement, the remedy of the defendant lies in a different direction. He might enjoin the collection of the judgment, or hold the attorney responsible for all damages resulting from his unauthorized act; but upon *322the record, as it stands in this case, he would, upon appeal, be concluded.
Second. That the court rendered judgment without evidence, or rather without the production of the note upon which the suit was brought. There was no answer. What testimony was offered, does not appear. We must presume that it was sufficient. We will not presume that plaintiff did'not produce his note. Brady v. Malone, 4 Iowa, 118.
Third. That the. judgment is for a larger amount than is demanded in the petition. This is true. The plaintiff was entitled to no more than the amount claimed, with interest thereon from the time of the commencement of the suit to judgment. Haven & Birch v. Baldwin, 5 Iowa, 503; Butcher v. Brand, 6 Ib., 235. To the extent of the excess, the judgment is reversed, and in other respects affirmed.